t c summary opinion united_states tax_court angela lee sloan petitioner v commissioner of internal revenue respondent docket no 3529-08s filed date angela lee sloan pro_se mark h pfeffer for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision1 are whether respondent properly disallowed petitioner’s claimed business_expenses as a musician vocalist and actress musician business and as a services musician vocalist band business whether respondent properly disallowed petitioner’s claimed deduction for the business use of her home and whether petitioner is a statutory_employee pursuant to sec_3121 background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when petitioner filed her petition she resided in california in date petitioner timely filed a form_1040 u s individual_income_tax_return for on one schedule c profit or loss from business she reported expenses of dollar_figure from her musician business on a second schedule c she reported 1petitioner conceded that she failed to report dollar_figure in wage income 2this schedule c included deductions for expenses of dollar_figure for depreciation and sec_179 expenses dollar_figure for other expenses and dollar_figure for the business use of her home expenses of dollar_figure from her band business she did not report income from either her musician business or her band business on schedule a itemized_deductions petitioner reported business_expenses associated with her sales position for clear channel communications clear channel she now contends that she is a statutory_employee and is entitled to deduct those expenses on schedule c on date respondent issued petitioner a notice_of_deficiency disallowing the deductions claimed on her schedules c petitioner has worked as a sales representative4 representative for clear channel since as a representative petitioner spends over percent of her time outside of the office selling and marketing on-air media time5 to prospective clients she uses her personal cell phone and vehicle to solicit and serve clients and she occasionally 3this schedule c included deductions for expenses of dollar_figure for repairs and maintenance dollar_figure for supplies and dollar_figure for other expenses 4although it is unclear whether petitioner is an account executive or a sales representative her job title has no bearing on the decision of the court 5on-air media advertising consists of radio internet and other nontraditional advertising purchases gifts and meals for her clients expenses for which clear channel does not reimburse her clear channel provides petitioner with a work space furnished with a desk a computer and a phone and hires personnel to assist petitioner clear channel also provides health and dental insurance and contributes to petitioner’s sec_401 retirement_plan although petitioner is required to recruit her own clients clear channel occasionally provides representatives with customer leads and existing client accounts i burden_of_proof discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in certain circumstances however sec_7491 places the burden_of_proof on the commissioner petitioner has not alleged that sec_7491 is applicable nor has she established compliance with the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent 6clear channel’s general policy in was not to reimburse employees for expenses ii claimed business_expense deductions deductions are strictly a matter of legislative grace and taxpayers must satisfy the specific requirements for any deduction claimed see 503_us_79 292_us_435 taxpayers bear the burden of substantiating the amount and purpose of any claimed deduction see 65_tc_87 affd per curiam 540_f2d_821 5th cir a business use of home as a general_rule sec_280a denies deductions with respect to the use of a dwelling_unit that was used by the taxpayer as a residence during the taxable_year but sec_280a permits the deduction of expenses allocable to a portion of the dwelling_unit that was used exclusively and regularly as the principal_place_of_business for the taxpayer’s trade_or_business sec_280a limits the allowable deduction of expenses related to the trade_or_business use of a residence to the excess of the gross_income derived from the trade_or_business use for the year over the sum of certain deductions allocable to such income petitioner claimed a deduction for the business use of her home on the schedule c for her musician business pursuant to sec_280a she is entitled to deduct expenses from the business use of her home only to the extent the income from her musician business exceeds allowable deductions petitioner did not report any income from her business or otherwise demonstrate probable receipt of income she therefore is not entitled to deduct expenses for the business use of her home for and the court sustains respondent’s disallowance b schedule c expenses sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred by a taxpayer in carrying on any trade_or_business an expense is considered ordinary if commonly or frequently incurred in the trade_or_business of the taxpayer 308_us_488 an expense is necessary if it is appropriate or helpful in carrying on a taxpayer’s trade_or_business 320_us_467 welch v helvering supra pincite a taxpayer must maintain records sufficient to substantiate the amounts of the deductions claimed sec_1_6001-1 income_tax regs if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 petitioner asserts that she engaged in her band and musician businesses for profit but respondent’s dispute concerns whether petitioner has substantiated her claimed business_expenses not whether she engaged in these activities for profit thus the court need address only whether petitioner substantiated her business_expenses petitioner did not testify as to her claimed business_expenses and failed to present any credible_evidence to substantiate expenses for either her musician or her band business she also did not provide the court with sufficient evidence to permit an estimate of the expenses respondent’s determination is sustained iii petitioner’s employment status adjusted_gross_income generally consists of gross_income less trade_or_business_expenses except in the case of the performance of services by an employee sec_62 with exceptions not relevant here an individual performing services as an employee may deduct expenses_incurred in the performance of services as an employee only as miscellaneous_itemized_deductions on schedule a and then only to the extent such expenses exceed percent of the individual’s adjusted_gross_income sec_63 d a and b petitioner claims that she is not an employee and relies on sec_3508 and sec_3121 a petitioner’s employment status under sec_3508 sec_3508 affords nonemployee status to certain statutorily defined classes of activities including those of a direct_seller a direct_seller is a person engaged in the trade_or_business of either selling consumer products in the home as opposed to a permanent retail establishment or delivering or distributing newspapers or shopping news sec_3508 sec_3508 also requires that the person receive remuneration related to sales rather than to the number of hours worked finally sec_3508 requires that the person perform services pursuant to a written contract that provides that the person is not treated as an employee with respect to those services for federal tax purposes although substantially_all the remuneration petitioner received is directly related to sales rather than to the number of hours worked she does not satisfy the requirements of sec_3508 or c petitioner does not sell consumer products or deliver newspapers and she did not provide evidence of a contractual agreement with clear channel indicating that she would not be treated as an employee for federal tax purposes accordingly she is not entitled to report deductions on schedule c under sec_3508 b petitioner’s employment status under sec_3121 an individual who is a statutory_employee under sec_3121 is not an employee for purposes of sec_62 and sec_67 and is not subject_to the sec_67 2-percent limitation for expenses_incurred by such employee in the performance of services as an employee 117_tc_263 prouty v commissioner tcmemo_2002_175 an employee for employment_tax purposes is defined by sec_3121 as follows sec_3121 employee --for purposes of this chapter the term employee means- any officer of a corporation or any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee or any individual other than an individual who is an employee under paragraph or who performs services for remuneration for any person d as a traveling or city salesman other than as an agent-driver or commission- driver engaged upon a full-time basis in the solicitation on behalf of and the transmission to his principal except for side-line sales activities on behalf of some other person of orders from wholesalers retailers contractors or operators of hotels restaurants or other similar establishments for merchandise for resale or supplies for use in their business operations if the contract_of_service contemplates that substantially_all of such services are to be performed personally by such individual except that an individual shall not be included in the term employee under the provisions of this paragraph if such individual has a substantial investment in facilities used in connection with the performance of such services other than in facilities for transportation petitioner asserts that she meets the statutory exception under sec_3121 respondent alleges that petitioner’s working relationship with clear channel is that of a common_law_employee and that the character of the product petitioner sells and the character of her customers do not meet the exception described in sec_3121 sec_3121 defines a salesperson as engaged in the sale of merchandise for resale or in the sale of supplies for use in their business operations petitioner does not sell merchandise rather petitioner sells advertising time furthermore her clients purchase air time not for resale or for use as a supply in their business operations but to advertise their products and services additionally on schedules c businesses deduct advertising expenses separately from goods and 7petitioner does not allege that she is a statutory_employee under sec_3121 b or c supply expenses providing further evidence that air time is not merchandise as contemplated under sec_3121 petitioner’s employment does not fall within the definition of a traveling or city salesperson under sec_3121 and the evidence shows that she is a common_law_employee under sec_3121 whether an individual is a common_law_employee under sec_3121 is a question of fact 89_tc_225 affd 862_f2d_751 9th cir 64_tc_974 among the relevant factors in determining the substance of an employment relationship are the following the degree of control exercised by the principal over the details of the work the taxpayer’s investment in facilities the taxpayer’s opportunity for profit or loss permanency of the relationship between the parties the principal’s right of discharge whether the work performed is an integral part of the principal’s business what relationship the parties believe they are creating and the provision of employee_benefits nlrb v united ins co 390_us_254 721_f2d_979 4th cir simpson v commissioner supra pincite- sec_31_3121_d_-1 employment_tax regs setting forth criteria for identifying common_law employees no one factor is determinative cmty for creative non-violence v reid 490_us_730 instead all the incidents of the relationship must be assessed and weighted nlrb v united ins co supra pincite simpson v commissioner supra pincite the factors should not be weighted equally but should be weighted according to their significance in the particular case 980_f2d_857 2d cir matt v commissioner tcmemo_1990_209 the control factor is the crucial test to determine the nature of a working relationship weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir both the control exercised by the alleged employer and the degree to which the alleged employer may intervene to impose control must be examined id pincite to retain the requisite control_over the details of an individual’s work the employer need not stand over the individual and direct every move it is sufficient that the employer has the right to do so id pincite 69_tc_1055 although petitioner is solely responsible for soliciting clients and collecting commissions clear channel establishes her duties sets performance goals and provides sales training consistent with clear channel procedures petitioner also has a manager who oversees and supervises her performance if her performance is unsatisfactory clear channel may terminate her employment petitioner is also required to submit reports of her client accounts for evaluation submit a weekly timecard reflecting hours worked and request permission for time off the foregoing facts indicate that petitioner works under the direction and control of clear channel additionally although petitioner is compensated solely on commission she does not purchase or own the air time she sells making her risk of loss negligible at best it is apparent that clear channel considers petitioner a common_law_employee clear channel withholds federal income taxes fica_taxes and medicare taxes and does not issue petitioner a form_1099 the withholding of taxes is consistent with a finding that petitioner is a common_law_employee see 63_tc_621 petitioner also receives health and dental insurance participates in a sec_401 retirement_plan and accrues sick leave and vacation time lastly the record reflects that petitioner has little or no investment in facilities or equipment beyond the use of her personal computer cell phone and vehicle clear channel 8petitioner’s form_w-2 wage and tax statement for was not attached to her federal_income_tax return provides a work space furnished with a desk a computer and a phone and hires personnel to assist petitioner none of the relevant factors discussed above support petitioner’s position considering the record and all the facts and circumstances the court concludes that petitioner is a common_law_employee under sec_3121 and is not a statutory_employee under sec_3121 other arguments made by the parties and not discussed herein were considered and rejected as irrelevant without merit or moot to reflect the foregoing decision will be entered for respondent
